11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Debra Carter,                                * From the 220th District Court
                                               of Comanche County,
                                               Trial Court No. CV16321

Vs. No. 11-22-00087-CV                       * July 28, 2022

AgAmerica Lending, LLC; AgAmerica            * Per Curiam Memorandum Opinion
AV1, LLC; Richard H. Hester; Kelly             (Panel consists of: Bailey, C.J.,
Goddard; David Garvin; Michelle                Trotter, J., and Williams, J.)
Schwartz; Foley & Lardner LLP,

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.